DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metal Gear Solid V (with reference to article https://metalgear.fandom.com/wiki/Revenge_System_(enemy_preparedness)?oldid=249049#cite_note-tpprevenge_levels-2), hereinafter MGS, in view of Sohn et al (US 2010/0279762).
Re claim 1, MGS discloses a method for configuring a character in a game comprising:	detecting, by processing circuitry of an apparatus (MGS being a video game, therefore being played on a game console or PC with the circuitry inherent to computers, i.e. processor and memory), a target event (revenge categories consisting of actions of the player character towards NPCs, such as knocking soldiers unconscious with headshots, eliminating guards with stealth, associated with a first character in the game, etc.) associated with a first character in the game (i.e. the enemy, spawned AI), the first character being a non-player character that has been generated in the game (again, enemy guards, spawned AI in the game), and the target event used for modifying a target attribute of the first character (interpreted as the health of guards and weakness to player actions, taking form as the lack of armor, helmets, etc.);	obtaining, by the processing circuitry, configuration information according to the target event, the configuration information used for configuring a second character so that a degree of modifying a target attribute value of the second character by the target event is less than a degree of modifying the target attribute value of the first character by the target event (see at least “Combat response” section, which teaches that as the AI evolves and adapts to player actions such as eliminating guards during a combat alert, guards wear increasing amounts of body armor and equip shields, therefore lessening the impact of the target event of attacks made to the guards, or the “Headshot response” section, wherein guards at increasing difficulties wear helmets, therefore lessening the impact of the target event of headshots, and finally being applied to second and additional characters after the difficulty is increased); and	generating, by the processing circuitry, the second character based on the configuration information (“When the level of a revenge category is increased it increases difficulty by adding better gear to a certain percentage of spawned AI”).	However, MGS does not explicitly disclose the non-player characters in the game being associated with a difficulty level, the target event decreasing a value of a life attribute of the first character, a second character associated with a second difficulty level higher than the difficulty level of the one of the plural non-player characters affected by the target event and generating one or more of the second character based on the configuration information such that the game includes one or more of the plural non-player characters not affected by the target event and includes the generated one or more of the second character associated with the second difficulty level. MGS has discussed health values and other methods of increasing the sturdiness of NPCs, but does not disclose the difficulty level adjustment in question.	Sohn teaches a method for adjusting the difficulty of a game wherein the game is able to generate a plurality of NPCs ([0033]), wherein the difficulty is adjusted a strength comparison between the player character and NPC ([0034]). Based on this relationship, the difficulty of the NPC is adjusted accordingly, where a stronger player has the difficulty increased, and a weaker player has the difficulty decreased. Since this comparison takes place based on one specific NPC (see [0047] and figs. 5-6), it follows that subsequent NPCs would be subject to the same comparison and adjustment. Therefore, while a target event might result in a first NPC having a lower difficulty level due to the player having trouble with said NPC, subsequent NPCs have not encountered the player yet and would therefore be at a higher difficulty level initially, at least until the player has encountered the NPC and eventually compared in the same fashion.	It would have been obvious to implement the dynamic difficulty adjustment system of Sohn with the game of MGS in order to provide a dynamic and fair difficulty system for players, ensuring that players having trouble with a particular NPC are able to eventually overcome said NPC while still having a chance at encountering other NPCs at a normal or higher difficulty level, affording the player the chance at proving their skill at the game.
Re claim 2, MGS discloses:	determining, by the processing circuitry, a first attribute used for indicating that the degree of modifying the target attribute value of the second character by the target event is less than the degree of modifying the target attribute value of the first character (see “Smoke/gas response” section, where a target event of the player utilizing smoke/gas affects NPCs, wherein at revenge level 3, 75% of guards will wear gas masks, therefore being affected less by gas than guards without gas masks due to a first attribute of enemies witnessing smoke occurring, and/or the player affecting enemies with smoke/gas);	determining, by the processing circuitry, a second attribute used for executing a defense event for preventing the target event from occurring (gas masks worn to prevent smoke/gas from affecting NPCs); and	determining, by the processing circuitry, the configuration information according to at least one of the first and second attribute (in response to players utilizing smoke/gas, the AI configures guards to spawn with increasing numbers of gas masks).
Re claim 3, MGS discloses:	saving, by the processing circuitry, an attribute that is used by a player character as the first attribute (see rejection to claim 2, smoke/gas is used by the player character and either is seen by NPCs or directly affects the NPCs, therefore is an attribute used by a player character), the attribute indicating a degree of modifying a target attribute value of the player character by the target event is less than the degree of modifying the target attribute value of the first character (since the target attribute is, in this instance, an NPC’s response or resistance to smoke/gas, it will not affect the player character).
Re claim 4, MGS discloses:	obtaining, by the processing circuitry, an evolution probability according to the difficulty level of the first character (see at least “Night-vision goggles,” where enemies will evolve to have a higher chance at wearing night-vision goggles based on a revenge level, which is a difficulty level of both the player and NPCs); and	obtaining, by the processing circuitry, the configuration information corresponding to the target event when the evolution probability is greater than a preset probability (based on the probability of wearing NVGs, the AI will generate NPCs wearing NVGs according to the target event of players being discovered at night).
Re claim 5, MGS discloses:	configuring, by the processing circuitry and based on the configuration information, attributes of a plurality of second characters such that the plurality of second characters belongs to a same level (enemies will evolve based on the Revenge level and therefore, once the Revenge level hits a certain level, all NPCs will be generated in that level).
Re claim 6, MGS discloses:	detecting, by the processing circuitry, the target event when the player character launches an attack against the first character (headshots, eliminations during combat alerts, stealth eliminations, etc. are considered attacks); and	detecting, by the processing circuitry, the target event when a game environment of a target position modifies the target attribute value of the first character (since smoke/gas fills the environment with smoke/gas, a target event of the usage of smoke/gas is considered to be an example of the game environment modifying target attribute values).
Re claims 9-14 and 17-20, see the above rejections, mutatis mutandis.

Claim(s) 2-3, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over MGS in view of Sohn as applied to claim 1 above, and further in view of Wilson et al (US 2010/0056275).
Re claims 2-3, 10-11, and 18-19, while MGS has disclosed various methods of adjusting the difficulty for the player (e.g. equipping guards with body armor, gas masks, etc.), a defense event (gas masks preventing gas attacks), and determining the configuration information according to the attributes (in response to players utilizing smoke/gas, the AI configures guards to spawn with increasing numbers of gas masks), there is no explicit disclosure of decreasing a value of a life attribute value, the adjusting affecting the second character less than a degree of decreasing a value of the life attribute of the first character. Sohn has been discussed above and discloses the knowledge of adjusting NPC values on a case-by-case basis.	Wilson teaches a method of adjusting the difficulty of a video game by modifying aspects of NPCs, such as their health, speed, and accuracy ([0187]). It would have been obvious to an artisan of ordinary skill at the time the invention was filed to adjust the difficulty of a game by modifying the health of NPCs as taught by Wilson in order to allow weaker players to defeat NPCs by reducing their health, therefore reducing the amount of damage the NPCs can absorb before being defeated.

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MGS in view of Sohn as applied to claims 6 and 14 above, and further in view of Health with reliance on https://web.archive.org/web/20130217093748/https://www.giantbomb.com/health/3015-130/).
Re claims 7 and 15, while MGS discloses the player character attacking the first character, there is no explicit disclosure of a life attribute value being reduced to a first value less than a maximum value of the life attribute value of the first character and not less than a minimum value, and detecting a second event when the player character launches an attack against the first character used for reducing the life attribute value of the first character to a second value being a positive number.	Health teaches the concept of health in video games where characters, including enemies (e.g. bosses) have health values that allows for the absorption of damage from foes or the environment and can be quantified as a number of hit points. Therefore, when a player attacks an enemy or boss, the target attribute value of hit points will decrease to less than a maximum value (i.e. the maximum amount of hit points) and not less than a minimum value (i.e. 0, when the character would be incapacitated), and any subsequent attacks would follow this logic and continue lowering the hit point value to a lower, positive value (see “The player is chipping away at the boss life bar, getting it very near the empty mark”).	It would have been obvious to an artisan of ordinary skill at the time the invention was filed to implement health or hit points in the game of MGS, with attacks from the player depleting hit points, in order to provide a familiar concept of player and NPC health to players, while allowing for the game to track the health of characters in the game and accurately portray when to incapacitate a character.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MGS in view of Sohn and Health as applied to claims 7 and 15 above, and further in view of Death (with reference to https://web.archive.org/web/20130215025931/https://www.giantbomb.com/death/3015-725/).
Re claims 8 and 16, while MGS and Health have discussed using health as a measure of character health, there is no explicit disclosure of reducing the value to a minimum. Death teaches the concept in video games of when health reaches a minimum value (“runs out of health”), the character dies. Therefore, as MGS has disclosed the elimination of guards, it would be obvious to implement the concept of death for any character with a health value in order to increase realism by allowing the game to portray death when a character takes too much health damage. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715